


Exhibit 10.6

 

GENERAL LEASE

 

For and in consideration of the rental and of the covenants and agreements
hereinafter set forth to be kept and performed by the Tenant, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Premises herein
described for the terms, at the rental and subject to and upon all of the terms,
covenants and agreements hereinafter set forth.

ARTICLE 1.  FUNDAMENTAL LEASE PROVISIONS

 

 

Date:

 

December 29, 1997

 

 

 

 

 

 

 

Landlord:

 

ROBERT ARTHUR GOMES and ROBERT PAUL GOMES

 

 

 

 

 

 

 

Tenant:

 

COPART OF CONNECTICUT, INC.,

 

 

 

 

 

 

 

Premises:

 

Located in the Town of Brookhaven, County of Suffolk, State of New York, located
at North side of Montauk Highway, more particularly described as follows:  the
land (approx. 40 acres) and improvements, as more particularly described on the
Exhibit “A” and “B” attached hereto and made a part hereof for all purposes.

 

 

 

 

 

 

 

Lease Term:

 

Fifteen (15) years, commencing January 1, 1999 and ending on December 31, 2014,
with two (2) five (5) year options to extend term (Article 3).

 

 

 

 

 

 

 

Rent, Annual:

 

First 3 years: $456,000 ($38,000/mo.) (Article 4)

 

 

 

 

 

 

 

Security Deposit:

 

$76,000 (Article 5)

 

 

 

 

 

 

 

Use of Premises:

 

Salvage and Non-Salvage Vehicle Storage and Auction

 

 

 

 

 

 

 

Notices:

 

(Article 18)

 

 

 

 

 

 

 

To Landlord:

 

1601 Route 112

 

 

 

 

Medford, NY  11763

 

 

 

 

 

 

 

To Tenant:

 

5500 E. Second Street, Benicia, California

 

 

 

 

94510 - Attention:  Paul A. Styer

 

References in this Article 1 to the other Articles are for convenience and
designate other Articles where references to the particular Fundamental Lease
Provisions appear.  Each reference in this Lease to any of the Fundamental Lease
Provisions contained in this Article 1 shall be construed to incorporate all of
the terms provided under each such Fundamental Lease Provision.  In the event of
any conflict between a Fundamental Lease Provisions and the balance of the
Lease, the latter shall control.

 

--------------------------------------------------------------------------------


 

 

ARTICLE 2.  PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for the
term, at the rent, and upon the covenants and conditions hereinafter set forth,
those certain Premises,  including the underlying realty and the buildings and
improvements thereon (hereinafter collectively the “Premises”).

ARTICLE 3. TERM

3.1           Term.  The term of this Lease shall continue during the lease term
specified in Article 1 hereof, unless sooner terminated as hereinafter provided
in this Lease.  The commencement date set forth in Article 1 is an estimate, and
the commencement date and term dates shall be adjusted to reflect the date when
Tenant may legally occupy the building and begin storing vehicles on the
Premises. The parties agree to execute an addendum to reflect the actual
commencement date of the Lease at the time Tenant may legally occupy the
building and begin storing vehicles on the Premises.

3.2           Option to Extend Term.  Tenant is given the option to extend the
term on all the provisions contained in this lease for two (2) five (5) year
periods (“extended term” and “second extended”) following expiration of the
initial term, by giving notice of exercise of the option (“option notice”) to
Landlord at least six (6) months before the expiration of the term or extended
term, as the case may be.  Provided that, if Tenant is in material default on
the date of giving the option notice, the option notice shall be totally
ineffective, or if Tenant is in material default on the date the term or
extended term is to commence, the extended term or second extended term shall
not commence and this lease shall expire at the end of the initial term or
extended term, as the case may be.

ARTICLE 4.  RENT

4.1           Monthly Rent.  Tenant shall pay as rent for the Premises the
amount specified in Article 1 in twelve (12) equal monthly installments during
each year in advance on the first day of each calendar month, without deduction,
offset, prior notice or demand, in lawful money of the United States.

Upon execution hereof, Tenant shall deposit with Landlord the sum of $76,000,
representing prepayment of rent for the first and approximate amount of the last
month of the term of the Lease.  Said deposit shall be refundable in full, upon
failure of any of Tenant’s conditions

 

--------------------------------------------------------------------------------


 

precedent set forth in paragraph 18.22.

4.2           Periodic Cost-of-Living Adjustment.  The monthly rent provided for
in paragraph 4.1 shall be subject to adjustment at the commencement of the 37th,
73rd, 109th, 145th, 181st, 216th, 253rd and 289th months of the term as follows:

The base for computing the adjustment is the Consumer Price Index, All Urban
Consumers N.Y., Northern N.J. — Long Island, published by the United States
Department of Labor, Bureau of Labor Statistics (“Index”), which is in effect on
the date of the commencement of the term (“Beginning Index”).  The index
published most immediately preceding the adjustment date in question (“Extension
Index”) is to be used in determining the amount of the adjustment.  If the
Extension Index has increased over the Beginning Index, the monthly rent for the
extended term shall be set by multiplying the minimum monthly rent set forth in
paragraph 4.1 by a fraction, the numerator of which is the Extension Index and
the denominator of which is the Beginning Index.  In no case shall the monthly
rent be less than the monthly rent for the previous term of the Lease, nor
greater than 106% of the monthly rent for the previous term.  On adjustment of
the minimum monthly rent as provided in this Lease, the parties shall
immediately execute an amendment to this lease stating the new minimum monthly
rent.

If the Index is changed so that the base year differs from that in effect when
the term commences, the Index shall be converted in accordance with the
conversion factor published by the United States Department of Labor, Bureau of
Labor Statistics.  If the Index is discontinued or revised during the term, such
other government index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

ARTICLE 5.  SECURITY DEPOSIT

5.1.          Security Deposit.  Tenant shall deposit with Landlord upon
execution hereof $76,000 as security for Tenant’s faithful performance of
Tenant’s obligations hereunder.  If Tenant fails to pay rent or other charges
due hereunder, or otherwise defaults with respect to any provision of this
Lease, Landlord may use, apply or retain all or any portion of said deposit for
the payment of any rent or other charge in default or for the payment of any
other sum to which Landlord may become obligated by reason of Tenant’s default,
or to compensate Landlord for any loss or damage which Landlord may suffer
thereby.  If Landlord so uses or applies all or any portion of said deposit,
Tenant shall within ten (10) days after written demand therefor deposit cash
with Landlord in an

 

--------------------------------------------------------------------------------


 

amount sufficient to restore said deposit to the full amount hereinabove stated
and Tenant’s failure to do so shall be a material breach of this Lease. 
Landlord shall be required to keep said deposit in a segregated government
insured interest bearing account, and Tenant shall be entitled to interest
earned on said account (and shall be responsible for payment of any taxes due on
said interest income).  If Tenant performs all of Tenant’s obligations
hereunder, said deposit, or so much thereof as has not theretofore been applied
by Landlord, shall be returned, including any accrued and undisbursed interest
to Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) at the expiration of the term hereof, and after Tenant has
vacated the Premises.  No trust relationship is created herein between Landlord
and Tenant with respect to the security deposit.

ARTICLE 6.  TAXES

6.1.          Payment by Tenant.  Tenant will pay, as and when the same shall
become due, all taxes, assessments, use, and occupancy taxes, and other charges
by a public authority, assessed, levied, charged or imposed upon the Premises.
The Tenant shall deliver to the Landlord a receipted tax bill from the municipal
authorities within fifteen (15) days of the due date for the payment of said
taxes.  The taxes will commence in Suffolk County on December 1st through
November 30th.  The authorities allow taxes to be paid in two (2) equal
installments.  The first is due no later than January 10th and the second
installment by May 30th.  The Landlord will deliver a tax bill immediately upon
receipt from the municipal authorities from the Town so that the Tenant may pay
the taxes accordingly.

ARTICLE 7.  USE

7.1           Use.  The Premises shall be used and occupied by Tenant only for
the purposes set forth in Article 1 hereof and for no other purposes whatsoever
without obtaining the prior written consent of Landlord.  Except for customary
quantities and types of Hazardous Materials contained in office supplies,
janitorial products, motor vehicle repair and maintenance facilities, and motor
vehicles present on the Premises as part of the foregoing use, Tenant shall not
use, store, dispose, or

 

--------------------------------------------------------------------------------


 

transport Hazardous Materials in, on, under or about the Premises, and
nevertheless shall be responsible for clean-up or abatement of any Hazardous
Materials which Tenant causes to be released on the Premises in violation of
Environmental Laws.  As used herein, the term “Hazardous Material(s)” shall mean
any hazardous or toxic substance, material, or waste which is regulated by any
local governmental authority, the state of New York, or the United States
Government.  As used herein, the term “Environmental Laws” shall mean all local,
state, or federal laws, statutes, ordinances, rules or regulations now or
hereafter enacted, issued or promulgated by any governmental authority which
relate to any Hazardous Materials or the use, handling, transportation,
production, disposal, discharge, release, emission, sale, or storage of, or the
exposure of any person to, a Hazardous Material.

7.2           Landlord’s Representations.  Landlord represents that no
underground storage tanks are present on the Premises, and has no knowledge of
any action, proceeding, or claim pending or threatened involving the Premises
concerning any Hazardous Material or pursuant to any Environmental Law. 
Notwithstanding the foregoing, in no event shall Tenant’s acceptance of the
Premises or duty to comply with all laws be deemed an acceptance of Hazardous
Materials present in, on or about the Premises or the soil, surface water or
groundwater thereof, as of the commencement date, or acceptance of any
responsibility or liability for such Hazardous Materials.

7.3           Condition of Premises.  See Exhibit B, attached hereto, the terms
of which are incorporated herein by this reference.

7.4           Compliance with Law.  Tenant shall not use the Premises or permit
anything to be done in or about the Premises by its agents, invitees, or
employees which will in any way conflict with any law, statute, zoning
restrictions, ordinance or governmental rule or regulation or requirements or
duly constituted public authorities now in force or which may hereafter be in
force

 

--------------------------------------------------------------------------------


 

and with the requirements of any board of fire underwriters or other similar
body now or hereafter constituted relating to or affecting the condition, use or
occupancy of the Premises.

The Premises are properly zoned for Tenant to conduct its business.  If the
zoning should be changed to disallow Tenant’s use of the Premises through no
fault of Tenant, this Lease Agreement shall terminate upon the date that the use
becomes illegal.

7.5           Tenant’s Indemnity.  Tenant shall indemnify, defend with counsel
reasonably acceptable to Landlord, protect, and hold harmless Landlord, its
employees, agents, contractors, stockholders, officers, directors, successors,
personal representatives, and assigns (collectively the “Landlord Indemnities”)
from and against all claims, actions, suits, proceedings, judgments, losses,
costs, personal injuries, damages, liabilities, deficiencies, fines, penalties,
damages, attorneys’ fees, consultant’s fees, investigations, detoxification,
remediations, removals, and expenses of every type and nature (“Claims”), to the
extent caused by a release, disposal, discharge, or emission of Hazardous
Material in violation of Environmental Laws in, or on the Premises during the
term of this Lease which is the result of Tenant’s use and occupancy of the
Premises. The indemnity provisions in this paragraph 7.5 shall survive the
termination or expiration of the Lease.

7.6           Landlord’s Indemnity.  Landlord shall indemnify, defend with
counsel reasonably acceptable to Tenant, protect, and hold harmless Tenant, its
employees, agents, contractors, stockholders, officers, directors, successors,
subtenants, personal representatives, and assigns (collectively the “Tenant
Indemnities”) from and against all Claims, directly or indirectly arising out of
or in connection with any Hazardous Material present in, or on the Premises in
violation of Environmental Law, or the use of the Premises at or prior to the
commencement date hereof.  The indemnity provisions of this paragraph 7.6 shall
survive the termination or expiration of this Lease.

7.7           Mutual Waiver.  Landlord for itself and each Landlord Indemnitee
hereby waives and

 

--------------------------------------------------------------------------------


 

releases all Claims against Tenant and each Tenant Indemnitee, and all rights to
join Tenant or any Tenant Indemnitee in any litigation or proceeding, arising
out of or in connection with any matter which is the subject of Landlord’s
indemnity obligations as set forth in paragraph 7.6; including, without
limitation any Claim arising under CERCLA or any other Environmental Law; and
Tenant for itself and each Tenant Indemnitee hereby waives and releases all
Claims against Landlord and each Landlord Indemnitee, and all rights to join
Landlord or any Landlord Indemnitee in any litigation or proceeding, arising out
of or in connection with any matter which is the subject of Tenant’s indemnity
obligations as set forth in paragraph 7.5; including, without limitation any
Claim arising under CERCLA, or any other Environmental Law.  In this regard,
Landlord for itself and each Landlord Indemnitee and Tenant for itself and each
Tenant Indemnitee also waive the benefits of all laws which provide that a
waiver of unknown claims is unenforceable or which would otherwise limit the
obligations, waivers or releases of the Landlord or Tenant as set forth in this
section.

7.8           Interference with Use.  If the Premises should become unsuitable
for Tenant’s use as a consequence of the presence of any Hazardous Material,
which results from the use, storage or disposal of such material prior to the
commencement date hereof, then Tenant shall be entitled to an abatement of rent
to the extent of the interference with Tenant’s use of the Premises occasioned
thereby.  If such interference cannot be corrected or the damage resulting
therefrom repaired so that the Premises will be reasonably suitable for Tenant’s
intended use within 120 days following the occurrence of such event, and if
Tenant has been advised by a governmental notice to cease its business
operations on the Premises because of said hazardous condition, then Tenant also
shall be entitled to terminate this Lease by delivery of written notice to
Landlord at any time after occurrence of the event of interfering with Tenant’s
use.

 

--------------------------------------------------------------------------------


 

ARTICLE 8.  REPAIRS AND MAINTENANCE

8.1           Tenant’s Obligations.  Subject to the provisions of Article 15,
Tenant, at its sole cost and expense, shall keep the Premises and every part
thereof in good order, condition and repair, ordinary wear and tear excepted. 
Landlord shall not have any responsibility to maintain the Premises.

8.2           Surrender.  Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises in the same condition as received,
broom clean, ordinary wear and tear, Hazardous Materials (other than those
released or disposed of by Tenant in violation of Environmental Laws), and
damage by fire, earthquake, act of God or the elements alone excepted.

ARTICLE 9.  UTILITIES

Tenant shall pay for all utilities and services furnished to or used by Tenant,
including, without limitation, gas, electricity, water, telephone, sewage, air
conditioning and ventilation, garbage, janitorial and landscape maintenance.

ARTICLE 10.  LIENS

Tenant shall keep the Premises and any building of which the Premises are a part
free from any liens arising out of work performed, materials furnished, or
obligations incurred by Tenant and shall indemnify, hold harmless and defend
Landlord from any liens and encumbrances arising out of any work performed or
materials furnished by or at the direction of Tenant.  In the event that Tenant
shall not, within thirty (30) days after Tenant is notified in writing of the
imposition of any such lien, cause such lien to be released of record by payment
or posting of a proper bond, Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not obligation, to cause the
same to be released by such means as it shall deem proper,

 

--------------------------------------------------------------------------------


 

including payment of the claim giving rise to such lien.  All such sums paid by
Landlord and all expenses incurred by it in connection therewith including
attorney’s fees and costs shall be payable to Landlord by Tenant on demand with
interest at the rate of 10% per annum.  Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or which Landlord shall deem proper, for the protection of Landlord and
the Premises, and any other party having an interest therein, from mechanics’
liens and materialmen’s liens, and Tenant shall give to Landlord at least
fifteen (15) business days prior written notice of the expected date of
commencement of any work relating to alterations or additions to the Premises.

Any proposed alterations or improvements of a material nature shall require the
prior written consent of Landlord, which shall not be unreasonably withheld. 
Landlord’s failure to approve or disapprove any proposed alterations or
improvements within 10 business days of Landlord’s receipt of plans and
specifications therefore shall be deemed an approval of said alterations or
improvements.

ARTICLE 11.  LANDLORD’S ACCESS

 Landlord shall have the right at reasonable times to enter the Premises to
inspect the same.  Landlord may at any time during the last ninety (90) days of
the term of this Lease place on or about the Premises any ordinary “for lease”
signs.  Tenant hereby waives any claim for abatement of rent or for damages for
any injury or inconvenience to or interference with Tenant’s business, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby.

ARTICLE 12.  INDEMNITY, EXEMPTION OF LANDLORD FROM LIABILITY

12.1         Indemnity.  Except as to Landlord’s negligent or willful acts or
omissions, Tenant shall indemnify and hold Landlord harmless from and against
any and all claims of liability

 

--------------------------------------------------------------------------------


 

for any injury or damage to any person or property arising from Tenant’s use of
the Premises, or from the conduct of Tenant’s business, or from any activity,
work or thing done, permitted or suffered by Tenant in or about the Premises or
elsewhere, except that Landlord shall be liable to Tenant for damage resulting
from the negligent acts or omissions and/or willful misconduct of Landlord or
their authorized representatives.  Tenant shall further indemnify and hold
Landlord harmless from and against any and all claims arising from any breach or
default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or arising from any negligence of Tenant or Tenant’s agents,
contractors or employees, and from and against all costs, attorney’s fees,
expenses and liabilities incurred in the defense of any such action or
proceeding brought thereon.  In the event any action or proceeding is brought
against Landlord by reason of any such claim, Tenant upon notice from Landlord
shall defend same at Tenant’s expense.

12.2         Exemption of Landlord from Liability.  Landlord shall not be liable
to Tenant for any damage to Tenant or Tenant’s property or business from any
cause, except for damage arising out of the negligent or willful acts or
omissions of Landlord or their authorized representatives.  Tenant waives all
claims against Landlord for damage to person or property arising for any reason,
except that Landlord shall be liable to Tenant for damage to Tenant resulting
from the gross negligent acts, willful acts or omissions of Landlord or their
authorized representatives.

ARTICLE 13.  INSURANCE

13.1         Liability Insurance.  Tenant shall at all times during the term
hereof and at its own cost and expense procure and continue in force Worker’s
Compensation Insurance and Public Liability and Property Damage Liability
Insurance, and naming Landlord as an additional insured in the liability
contract and containing cross-liability endorsements, against liability, injury
or death of any person and/or property damage in connection with or arising out
of Tenant’s operation and use

 

--------------------------------------------------------------------------------


 

and occupancy of the Premises.  Such insurance shall be in an amount of not less
than $2,000,000 single/combined liability limit for bodily injury and property
damage limits of not less than $2,000,000.  All insurance required hereunder
shall be with companies with a financial rating of at least B+ status as rated
in the most recent edition of Best’s Insurance Reports.  Tenant shall deliver to
Landlord certificates of insurance evidencing the existence and amounts of such
insurance with loss payable clauses to Landlord, provided that in the event
Tenant fails to procure and maintain such insurance, Landlord may (but shall not
be required to) procure same at Tenant’s expense after ten (10) days prior
written notice.  No such policy shall be cancelable or subject to reduction of
coverage except after ten (10) days prior written notice to Landlord by the
insurer.  Tenant shall, within twenty (20) days prior to the expiration of such
policies, furnish Landlord with renewals or binders.  All such policies shall be
written as primary policies, not contributing with and not in excess of coverage
which Landlord may carry.  Tenant shall have the right to provide such insurance
coverage pursuant to blanket policies obtained by Tenant provided such blanket
policies expressly afford coverage to the Premises and to Tenant as required by
this Lease.

13.2         Fire and Extended Coverage.

A.            Tenant shall procure and maintain at all times during the term of
this Lease a policy or policies of insurance covering loss or damage to the
building(s) located on the Premises (exclusive of Tenant’s trade fixtures,
personal property and equipment), in an amount of the full insurable value
providing protection against risk of physical loss subject to standard
exclusions; including, but not limited to flood and earthquake.  Such insurance
shall provide for payment of loss thereunder to Landlord or the holder of a
first mortgage or deed of trust on the Premises.

B.            Tenant shall at all times during the term hereof, and at its cost
and

 

--------------------------------------------------------------------------------


 

expense, maintain in effect policies of insurance covering (1) its fixtures and
equipment located on the Premises, in an amount not less than 80% of their
actual cash value from time to time during the term of this Lease, providing
protection against risk of physical loss subject to standard exclusions,
including but not limited to, flood and earthquake.  The proceeds of such
insurance, so long as this Lease remains in effect, shall be used to repair or
replace the fixtures and equipment so insured.

13.3         Waiver of Subrogation.  The parties release each other, and their
respective authorized representatives, from any claims for damage to any person
or to the Premises and to the fixtures, personal property, Tenant’s
improvements, and alterations of either Landlord or Tenant in or on the Premises
that are caused by or result from risks insured against under any insurance
policies carried by the parties and in force at the time of any such damage.

Each party shall cause each insurance policy obtained by it to provide that the
insurance company waives all right of recovery by way of subrogation against
either party in connection with any damage covered by any policy.  Neither party
shall be liable to the other for any damage caused by fire or any of the risks
insured against under any insurance policy required by this Lease.  If any
insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing policies without waiver of subrogation,
the party undertaking to obtain the insurance shall notify the other party of
this fact.  The other party shall have a period of ten days after receiving that
notice either to place the insurance with a company that is satisfactory to the
other party and that will carry the insurance with a waiver of subrogation, or
to agree to pay the additional premium if such a policy is obtainable at
additional cost.  If the insurance cannot be obtained or the party in whose
favor a waiver of subrogation is desired refuses to pay the additional premium
charged, the other party is relieved of the obligation to obtain a waiver of
subrogation rights with respect to the

 

--------------------------------------------------------------------------------


 

particular insurance involved.

ARTICLE 14.  DAMAGE OR DESTRUCTION

14.1         Destruction.  If, during the term, the Premises are totally or
partially destroyed from any cause, rendering the Premises totally or partially
inaccessible or unusable, Landlord shall restore the Premises to substantially
the same condition as they were in immediately before destruction, if (1) the
restoration can be made under existing law, (2) can be completed within 120
working days after the date of the destruction, and (3) there are sufficient
insurance proceeds available from the insurance set out in Section 13.2 above to
pay for the restoration, and (4) more than 6 months remains on the term, with
extensions, of the Lease.

If the restoration cannot be made in the time stated in this paragraph, then
within 15 days after the parties determine that the restoration cannot be made
in the time stated in this paragraph, Tenant can terminate this lease
immediately by giving notice to Landlord.  If Tenant fails to terminate this
lease and if restoration is permitted under the existing laws, Landlord, at its
election, can either terminate this lease or restore the Premises within a
reasonable time and this lease shall continue in full force and effect.  If the
existing laws do not permit the restoration, either party can terminate this
lease immediately by giving notice to the other party.

14.2         Abatement of Rent.  In case of destruction there shall be an
abatement or reduction of rent between the date of destruction and the date of
completion of restoration, based on the extent to which the destruction
interferes with Tenant’s use of the Premises.

ARTICLE 15.  CONDEMNATION

In the event of a condemnation or a transfer in lieu thereof, where more than
20% of the Premises (measured as a percentage of the fair market value of the
Premises) is taken, Tenant may, upon written notice given within ninety (90)
days after such taking or transfer in lieu thereof,

 

--------------------------------------------------------------------------------


 

terminate this Lease if Tenant reasonably determines that the loss of that part
of the Premises which is condemned will cause it to be economically infeasible
to use the Premises for the use permitted hereunder.  If Tenant does not elect
to terminate this Lease, the Lease shall continue in full force and effect,
except that the monthly Rent shall be reduced in the proportion that Tenant’s
use of the Premises hereunder is materially, adversely affected by such taking. 
Landlord shall be entitled to any condemnation award, except as to any award or
portion thereof which relates to Tenant’s business or improvements to the
Premises made at Tenant’s expense.

ARTICLE 16.  ASSIGNMENT AND SUBLEASE

16.1         Landlord’s Consent Required.  Except as to insurance customers of
Tenant, Tenant shall not voluntarily or by operation of law assign this Lease,
sublet all or any part of the Premises, or otherwise transfer, mortgage, pledge,
hypothecate or encumber all or any part of Tenant’s interest in this Lease or in
the Premises or any part thereof, without Landlord’s prior written consent, and
any attempt to do so without such consent being first had and obtained shall be
wholly void and shall constitute a breach of this Lease.

16.2         Reasonable Consent.  If Tenant complies with the following
conditions, Landlord shall not unreasonably withhold its consent to the
assignment of the Lease or the subletting of the Premises or any portion
thereof.  Tenant shall submit in writing to Landlord (a) the name and legal
composition of the proposed Assignee or Sublessee; (b) the nature of the
proposed Assignee’s or Sublessee’s business to be carried on in the Premises;
(c) the terms and provisions of the proposed Assignment or Sublease; (d) such
reasonable financial information as Landlord may request concerning the proposed
Assignee or Sublessee. Landlord’s consent shall be conditioned upon the credit
worthiness and operating experience of the proposed assignee.

16.3         Consent not Release.  In the event of any assignment of subletting,
Tenant shall

 

--------------------------------------------------------------------------------


 

nevertheless at all times remain fully responsible and liable for payment of the
rent and for compliance with all of its other obligations under the terms,
provisions and covenants of this Lease.  Upon the occurrence of an “event of
default” as defined below, if all or any part of the Premises are then assigned
or sublet, Landlord, in addition to any other remedies provided by this Lease or
provided by law, may, at its option, collect directly from the assignee or
subtenant all rents becoming due to Tenant by reason of the assignment or
sublease.  Any collection directly by Landlord from the assignee or subtenant
shall not be construed to constitute a novation or a release of Tenant from the
further performance of its obligations under this Lease and Tenant shall remain
liable hereunder.

ARTICLE 17.  DEFAULT

17.1         Default.  The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant:

A.            Any failure by Tenant to pay rent or any other monetary sums
required to be paid hereunder, where such failure continues for three (3) days
after written notice thereof from Landlord to Tenant, but notice shall not be
required more than two (2) times per year.

B.            The abandonment or vacation of the Premises by Tenant.

C.            A failure by Tenant to observe and perform any other provision of
this Lease to be observed or performed by Tenant, where such failure continues
for thirty (30) days after written notice thereof by Landlord to Tenant;
provided, however, that if the nature of such default is such that it cannot be
reasonably cured within such thirty-day period, Tenant shall not be deemed to be
in default if Tenant shall within such period commence such cure and thereafter
diligently prosecute the same to completion.

D.            The making by Tenant of any general assignment or general

 

--------------------------------------------------------------------------------


 

arrangement for the benefit of creditors; the filing by or against Tenant of a
petition to have Tenant adjudged bankrupt or of a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant the same is dismissed within ninety (90) days);
the appointment of a trustee or receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within forty-five (45) days;
of the attachment, execution, or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
where such seizure is not discharged within thirty (30) days.

17.2         Remedies.  In the event of any such material default or breach by
Tenant, Landlord may do the following at any time thereafter without limiting
Landlord in the exercise of any right or remedy at law or in equity which
Landlord may have by reason of such default or breach:

A.            Maintain this Lease in full force and effect and recover the rent
and other monetary charges as they become due, without terminating Tenant’s
right to possession, irrespective of whether Tenant shall have abandoned the
Premises.  In the event Landlord elects to not terminate the Lease, Landlord
shall have the right to attempt to relet the Premises at such rent and upon such
conditions and for such a term, and to do all acts necessary to maintain or
preserve the Premises as Landlord deems reasonable and necessary without being
deemed to have elected to terminate the Lease, including removal of all persons
and property from the Premises; such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant.  In
the event any such reletting occurs, this Lease shall terminate automatically
upon the new tenant taking possession of the Premises; provided, however, Tenant
shall remain liable to Landlord for the present value of any lost rentals if the
Premises are relet for a sum less than the

 

--------------------------------------------------------------------------------


 

rental provided for herein.  Notwithstanding that Landlord fails to elect to
terminate this Lease initially, Landlord at any time during the term of this
Lease may elect to terminate this Lease by virtue of such previous default of
Tenant.

B.            Terminate Tenant’s right to possession by any lawful means, in
which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event Landlord shall be
entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default including without limitation thereto the following: (1) the
worth at the time of award of any unpaid rent which had been earned at the time
of such termination; plus (2) the worth at the time of award of the amount by
which the unpaid rent would have been earned after termination until the time of
award exceeds the amount of such rental loss that is proved could have been
reasonably avoided; plus (3) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that is proved could be reasonably
avoided; plus (4) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform his obligations
under this Lease or which the ordinary course of events would be likely to
result therefrom; plus (5) at Landlord’s election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable state law.  Upon any such re-entry Landlord shall have the right to
make any reasonable repairs, alterations or modifications to the Premises which
Landlord, in its sole discretion, deems reasonable and necessary.  As used in
subparagraph (1) above, the “worth at the time of award” is computed by allowing
interest at the rate of 10% per annum from the date of default to the date of
termination of the Lease, including exercised extensions.  As used in
subparagraphs (2) and (3) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the U.S. Federal Reserve Bank at

 

--------------------------------------------------------------------------------


the time of award plus 1%.  The term “rent” as used in this Section 18 shall be
deemed to be and to mean rent to be paid pursuant to Article 4 and all other
monetary sums required to be paid by Tenant pursuant to the terms of this Lease.

17.3         Appointment of Receiver.  If Tenant is in default of this lease
Landlord shall have the right to have a receiver appointed to collect rent and
conduct Tenant’s business.  Neither the filing of a petition for the appointment
of a receiver nor the appointment itself shall constitute an election by
Landlord to terminate this lease.

17.4         Default by Landlord.  Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have been furnished to Tenant in
writing, specifying wherein Landlord has failed to perform such obligation;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord commences performance within such thirty-day period and
thereafter diligently prosecutes the same to completion.

ARTICLE 18.  ADDITIONAL PROVISIONS

18.1         Subordination and Attornment.  Upon written request of Landlord or
any beneficiary, mortgagee, secured party, or other holder of any deed of trust,
mortgage or other written security device or agreement affecting the real
property underlying this Lease, or any lessor under any underlying lease
pursuant to which Landlord holds its interest in the real property
(collectively, “Lenders”), Tenant shall, in writing, subordinate its rights
under this Lease to the lien of any deed of trust, mortgage or other security
device or agreement affecting the real property, or to the interest of any
underlying lease under which Landlord holds its interest in the real property;

 

--------------------------------------------------------------------------------


 

provided that, the Lender to which this Lease shall be subordinated has
previously executed or contemporaneously executes a recognition and
nondisturbance agreement which provides that this Lease shall not be terminated
so long as Tenant is not in default under this Lease.  Further, Tenant shall
attorn to any successor-in-interest or Lender, and shall execute any documents
required to evidence such attornment, provided that such successor-in-interest
or Lender has previously assumed or contemporaneously assumes, in writing, all
obligations of the Landlord under this Lease.

18.2         Quiet Enjoyment.  Landlord covenants and agrees with Tenant that
upon Tenant paying rent and other monetary sums due under the Lease and
performing its covenants and conditions, Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises for the term; subject, however, to the
terms of the Lease and of any of the aforesaid ground leases, mortgages or deeds
of trust described above.

18.3         Reserved.

18.4         Reserved.

18.5         Transfer of Landlord’s Interest.  In the event of sale or
conveyance by Landlord of Landlord’s interest in the Premises or the Building
other than a transfer for security purposes only, Landlord shall be relieved
from and after the date specified in such notice of transfer of all obligations
and liabilities accruing thereafter on the part of Landlord, provided that any
funds in the hands of Landlord at the time of transfer in which Tenant has an
interest shall be delivered to the successor of Landlord.  This Lease shall not
be affected by any such sale, and Tenant agrees to attorn to the purchaser or
assignee provided all Landlord’s obligations hereunder are assumed in writing by
the transferee.

18.6         Captions, Attachments, Defined Terms.  The captions of the articles
of this

 

--------------------------------------------------------------------------------


 

Lease are for convenience only and shall not be deemed to be relevant in
resolving any question or interpretation or construction of any section of this
Lease.  Exhibits attached hereto and addendums and schedules initialed by the
parties are deemed by attachment to constitute part of this Lease and are
incorporated herein.  The words “Landlord” and “Tenant”, as used herein, shall
include the plural as well as the singular.  Words used in neuter gender include
the masculine and feminine and words in the masculine or feminine gender include
the neuter.  If there be more than one Landlord or Tenant, the obligations
hereunder imposed upon Landlord or Tenant shall be joint and several.  If the
Tenants are husband and wife, the obligations shall extend individually to their
sole and separate property as well as to their community property.  The term
“landlord” shall mean only the owner or owners of the fee title or a tenant’s
interest in a ground lease of the Premises at the time in question.  The
obligations contained in this Lease to be performed by Landlord shall be binding
on Landlord’s successors and assigns only during their respective periods of
ownership.

18.7         Entire Agreement.  This instrument, along with any exhibits and
attachments hereto, constitutes the entire agreement between Landlord and Tenant
relative to the Premises, and this Agreement and the exhibits and attachments
may be altered, amended or revoked only by an instrument in writing signed by
both Landlord and Tenant.  Landlord and Tenant agree hereby that all prior or
contemporaneous oral agreements between and among them and their agents and
representatives relative to the leasing of the Premises are merged in or revoked
by this Agreement.

18.8         Severability.  If any term or provision of this Lease shall, to any
extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

18.9         Costs of Suit.  If Tenant or Landlord shall bring any action for
any relief

 

--------------------------------------------------------------------------------


 

against the other, declaratory or otherwise, arising out of this Lease,
including environmental claims, including any suit by Landlord for the recovery
of rent or possession of the Premises, the losing party shall pay the successful
party a reasonable sum for attorney’s fees which shall be deemed to have accrued
on the commencement of such action and shall be paid whether or not such action
is prosecuted to judgment.  Should Landlord, without fault on Landlord’s part,
be made a party to any litigation instituted by Tenant or by any third party
against Tenant, or by or against any person holding under or using the Premises
by license of Tenant, or for the foreclosure of any lien for labor or materials
furnished to or for Tenant or any such other person, or otherwise arising out of
or resulting from any act or transaction of Tenant or of any such other person,
Tenant covenants to save and hold Landlord harmless from any judgment rendered
against Landlord or the Premises or any part thereof, and all costs and
expenses, including reasonable attorney’s fees, incurred by Landlord in
connection with such litigation.

18.10       Time, Joint and Several Liability.  Time is of the essence of this
Lease and each and every provision hereof, except as to the conditions relating
to the delivery of possession of the Premises to Tenant.  All the terms,
covenants and conditions contained in this Lease to be performed by either party
if such party shall consist of more than one person or organization shall be
deemed to be joint and several, and all rights and remedies of the parties shall
be cumulative and non-exclusive of any other remedy at law or in equity.

18.11       Binding Effect, Choice of Law.  The parties hereto agree that all
the provisions hereof are to be construed as both covenants and conditions as
though the words importing such covenants and conditions were used in each
separate paragraph hereof; subject to any provisions hereof restricting
assignment or subletting by Tenant and subject to section 18.5, all of the
provisions hereof shall bind and inure to the benefit of the parties and their
respective heirs,

 

--------------------------------------------------------------------------------


 

successors and assigns.  This Lease shall be governed by the laws of the State
of New York.

18.12       Waiver.  No covenant, term or condition or the breach thereof shall
be deemed waived, except by written consent of the party against whom the waiver
is claimed, and any waiver or the breach of any covenant, term or condition
shall not be deemed to be a waiver of any preceding or succeeding breach of the
same or any other covenant, term or condition.  Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any covenant, term
or condition unless otherwise expressly agreed to by Landlord in writing.

18.13       Surrender of Premises.  The voluntary or other surrender of this
Lease by Tenant, or a mutual cancellation thereof, shall not work a merger and
shall, at the option of the Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of any or all such subleases or subtenancies.

18.14       Holding Over.  If Tenant remains in possession of all or any part of
the Premises after the expiration of the term, or any extended term, hereof,
with or without the express or implied consent of Landlord, such tenancy shall
be from month to month only and not a renewal hereof or an extension for any
further term, and in such case, rent equal to 125% of the rent payable at
expiration, and other monetary sums due hereunder shall be payable in the amount
and at the time specified in this Lease, and such month-to-month tenancy shall
be subject to every other term, covenant and agreement contained herein.

18.15       Reserved.

18.16       Reasonable Consent.  Except as limited elsewhere in this Lease,
wherever in this Lease Landlord or Tenant is required to give its consent or
approval to any action on the part of the other, such consent or approval shall
not be unreasonably withheld.  In the event of failure to

 

--------------------------------------------------------------------------------


 

give any such consent, the other party shall be entitled to specific performance
at law and shall have such other remedies as are reserved to it under this
Lease, but in no event shall Landlord or Tenant be responsible in monetary
damages for failure to give consent unless said consent is withheld maliciously
or in bad faith.

18.17       Interest on Past Due Obligations.  Except as expressly herein
provided, any amount due to Landlord not paid when due shall bear interest at
10% per annum from the due date.  Payment of such interest shall excuse or cure
any default by Tenant under this Lease.

18.18       Recording.  Tenant shall not record this Lease without Landlord’s
prior written consent, and such recordation shall, at the option of the
Landlord, constitute a non-curable default of Tenant hereunder.  Either party
shall, upon request of the other, execute, acknowledge and deliver to the other
a short form memorandum of this Lease for recording purposes.

18.19       Notices.  All notices or demands of any kind required or desired to
be given by Landlord or Tenant hereunder shall be in writing and shall be deemed
delivered 48 hours after depositing the notice or demand in the United States
mail, certified or registered, postage prepaid, addressed to the Landlord or
Tenant respectively at the addresses set forth in Article 1 of this Lease.

18.20       No Reservation.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease; it
is not effective as a lease or otherwise until execution and delivery by both
Landlord and Tenant.

18.21       Grant of Option to Tenant.  Landlord grants to Tenant the option to
purchase the Premises in accordance with the provisions of this lease, as long
as Tenant is not in material default at the time Tenant exercises the option.

A.            Option Period.  Tenant shall have the right to exercise the option
to purchase at any time during this Lease, provided Tenant is not in material
default.

 

--------------------------------------------------------------------------------


 

B.            Method of Exercising Option.  Tenant shall exercise the option by
giving notice (“option notice”) to Landlord within the option period as set
forth herein.

C.            Purchase Price. The parties shall have 60 days after Landlord
receives the option notice in which to agree on the purchase price.  If the
parties are unable to agree on the purchase price within that period, then
within 30 days after the expiration of that period each party, at its respective
cost and by giving notice to the other party, shall appoint a qualified real
estate appraiser with at least five (5) years full-time commercial appraisal
experience in the area in which the Premises are located to appraise and set the
purchase price of the Premises.  If a party does not appoint an appraiser within
10 days after the other party has given notice of the name of its appraiser, the
single appraiser appointed shall be the sole appraiser and shall set the
purchase price of the Premises.  If the two appraisers are appointed by the
parties as stated in this paragraph, they shall meet promptly and attempt to set
the purchase price of the Premises.  If they are unable to agree on the purchase
price within 30 days after the second appraiser has been appointed, they shall
attempt to select a third appraiser  meeting the qualifications state in this
paragraph within 30 days after the last day the two appraisers are given to set
the purchase price.  If they are unable to agree on the third appraiser, either
of the parties to this lease by giving 15 days’ notice to the other party can
apply to the then president of the county real estate board of the county in
which the Premises are located, or to the presiding judge of the superior court
of that county, for the selection of a third appraiser who meets the
qualifications stated in this paragraph.  Each of the parties shall bear one
half of the cost of appointing the third appraiser and of paying the third
appraiser’s fee.  The third appraiser, however selected, shall be a person who
has not previously acted in any capacity for either party.

Within 60 days after the selection of the third appraiser, a majority of the
appraisers

 

--------------------------------------------------------------------------------


 

shall set the purchase price of the Premises.  If a majority of the appraisers
are unable to set the purchase price within the stipulated period of time, the
three appraisals shall be added together and their total divided by three; the
resulting quotient shall be the purchase price of the Premises.  If, however,
the low appraisal and/or the high appraisal are/is more than 20% lower and/or
higher than the middle appraisal, the low appraisal and/or the high appraisal
shall be disregarded.  If only one appraisal is disregarded, the remaining two
appraisals shall be added together and their total divided by two; the resulting
quotient shall be the purchase price of the Premises.  If both the low appraisal
and the high appraisal are disregarded as statuted in this paragraph, the middle
appraisal shall be the purchase price of the Premises.

In appraising the Premises as provided in this paragraph, the appraisers shall
not take into consideration the existence of this lease, and shall exclude the
value of improvements made to the Premises at Tenant’s expense.

After the purchase price for the Premises has been set, the appraisers shall
immediately notify the parties.  If Tenant objects to the purchase price that
has been set, Tenant shall have the right to elect not to purchase the Premises,
as long as Tenant pays all the costs in connection with the appraisal procedure
that set the purchase price.  Tenant’s election not to purchase the Premises
must be exercised within ten (10) days after receipt of notice from the
appraisers of the purchase price.  If Tenant does not exercise its election
within the ten (10) day period, Tenant shall purchase the Premises from Landlord
as provided in this paragraph.

D.            Method of Payment.  The purchase price shall be payable in cash in
lawful money of the United States to Landlord by Tenant at close of escrow.

E.             Title to Premises.  Landlord shall deliver to Tenant an executed
grant deed in recordable form conveying the Premises.  Title to the Premises
shall be conveyed by

 

--------------------------------------------------------------------------------


 

Landlord to Tenant free and clear of all liens, encumbrances, and mortgages, but
subject to any and all restrictions, conditions, covenants, easements, mineral
reservations or mineral interest conveyances, and exceptions approved by Tenant,
if any, relating to the hereinabove described property, to the extent that they
are still in force and effect, as shown of record in the Real Property Records
of Suffolk County and taxes not yet due and payable and further subject to
visible and apparent easements, if any.

F.             Escrow.  The sale shall be consummated through an escrow with a
reliable escrow company (“escrowholder”), to be opened within ten (10) days
after the option notice has been given to Landlord.  The parties shall execute
all documents required by escrowholder as long as they are consistent with the
provisions of this paragraph.  Escrow shall close within thirty (30) days after
the purchase price has been established.  Escrow shall be deemed to be closed
pursuant to this paragraph on the date the grant deed is recorded.

G.            Title Insurance.  At the close of escrow, escrowholder must be
prepared to issue a CLTA Standard Coverage Policy of Title Insurance in the
amount of the purchase price insuring title to the Premises vested in Tenant,
subject only to the matters set forth in paragraph E above.

H.            Proration of Costs and Income.  Rent, insurance premiums (if the
policy form is acceptable to Tenant), interest, and ad valorem taxes for the
year in which the sale is closed shall be prorated as of close of escrow.  The
unaccrued annual rental previously paid by Tenant to Landlord for the year in
which the sale is closed will be credited to Tenant in the escrow.

I.              Closing Costs.  Transfer taxes and recording fees on the deed
shall be paid by Tenant.  The cost of the title policy referred to in paragraph
H shall be paid by Tenant.  Charges of escrow and all other closing costs shall
be paid by the party incurring same.

 

--------------------------------------------------------------------------------


 

J.             Destruction of Building or Other Improvements.  If the building
or other improvements that are part of the Premises are totally or partially
destroyed between the date Tenant exercises its option to purchase and the date
set for the close of escrow, Landlord shall restore the Premises pursuant to
Article 14.  However, if Landlord elects to terminate this lease pursuant to
that paragraph, Tenant’s right to purchase the Premises shall terminate, unless
Tenant notifies Landlord that Tenant will purchase the Premises despite the
destruction and without reduction in the purchase price.  Tenant must notify
Landlord of its decision to purchase the Premises within fifteen (15) days after
Tenant receives notice of Landlord’s election to terminate this lease.  If
Tenant elects to purchase irrespective of the destruction, Tenant shall be
entitled to receive all insurance proceeds resulting from the destruction.  If
this lease does not terminate as a result of the destruction, and Landlord
restores the Premises, the time for close of escrow shall be extended for a
period of time equal to the period of time Landlord takes to restore the
Premises.

If the Premises are totally or partially destroyed between the date Tenant
exercises the option to purchase and the date set for the close of escrow, or
the purchase price of the Premises, unless this lease terminates as a result of
the destruction pursuant to Article 14.  If the lease terminates, this option
shall also terminate, unless Tenant otherwise agrees in writing to complete the
purchase.

L.             Nonassignability of Option.  Tenant shall not assign its
interest, or any portion of its interest, in the option granted hereby without
Landlord’s consent.

M.           Close of Escrow-Termination.  On close of escrow this lease shall
terminate, and the parties shall be released from all liabilities and
obligations under this lease.

18.22       Tenant’s Conditions Precedent.  Tenant’s obligation to proceed under
the terms of this Lease is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------


 

1.                                       Completion by Landlord of the
improvements to the Premises in accordance with the conditions and in the time
set forth in Exhibits B and C.

2.                                       Tenant obtaining all appropriate
licenses for operation of its business at the Premises.

3.                                       Tenant’s approval of the environmental
condition of the Premises, including the report(s) from Environmental Risk
Limited regarding the Premises.

4.                                       Execution by Landlord’s lender of the
Security Holder’s Consent.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

LANDLORD

 

TENANT

 

 

 

 

 

COPART OF CONNECITCUT, INC.

 

 

 


/S/ ROBERT ARTHUR GOMES


 


BY


/S/ PAUL A. STYER

Robert Arthur Gomes

 

 

Paul A. Styer, Secretary

 

 

 

 

 

/s/ Robert Paul Gomes

 

 

 

 

Robert Paul Gomes

 

 

 

 

 

--------------------------------------------------------------------------------


 

SECURITY HOLDER’S CONSENT

The undersigned Beneficiaries are the holders of a mortgage loan (the “Loan”) to
Landlord in the original amount of ________________ Dollars ($_________) which
is secured by a first mortgage (the “Security Instrument”) covering the
Premises.

 

In the event of foreclosure of the Security Instrument, or upon a sale of the
Premises pursuant to the Trustee’s power of sale contained therein, or upon a
transfer of the Premises by deed in lieu of foreclosure, then so long as Tenant
is not in default under any of the terms, covenants, or conditions of this Lease
after the giving of any required notice or lapse of any applicable cure period,
this Lease shall continue in full force and effect as a direct lease between the
succeeding owner of the Property and Tenant, upon and subject to all of the
terms, covenants and conditions of this Lease for the balance of the term of
this Lease.  Tenant hereby agrees to attorn to and accept any such successor
owner as Landlord under this Lease, and to be bound by and perform all of the
obligations imposed by this Lease on Tenant, and Beneficiaries or any such
successor owner of the Property will not disturb the possession of Tenant, and
will be bound by all of the obligations imposed by this Lease upon the Landlord
hereunder.

 

 

 

Beneficiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

date

 

 

 

 

 

 

 

 

 

 

 

date


 

--------------------------------------------------------------------------------


 


EXHIBIT B


 


SPECIFICATIONS

 

Brookhaven, Long Island Building (12/29/97 Revision)

 

 

1.               Masonry Block/Metal Building Construction

A.           14,400 sq. ft. total — per drawing attached

B.             Construction/landscaping to comply with local building codes

C.             Office space, heating and air conditioning per code, suspended
ceilings (9’).  Laminated counter tops, tenant’s colors, in lobby, lunchroom,
bath vanities, gold room, conference room.

D.            Shop space, heating/lighting, electrical to be 220, 2 phase.

2.               Finish Details

A.           Sheet rock, tape, texture, paint (2 coats), interior doors to be
solid core.

B.             Cabinetry in baths, lunchroom, gold room, conference room, under
lobby counter, as reasonably agreed by owner and tenant.

C.             Ceramic floor tile in lobby, lunchroom, and bathrooms.  Carpet
(26-oz. nylon) throughout balance office.

D.            Pre-wired for telephone lines.

3.               Yard Details

A.           Minimum of 36 acres of customer parking and vehicle storage area.

B.             Front parking chain link fencing, to include 2 gates, (one
power).

C.             Storage area to be graded to drain water, base compacted (to
95%), and covered with minimum 4” crush aggregate.  Any retention ponds to be
located on the site shall be for retention of water on subject property only and
shall be designed to minimize surface area required.

D.            Minimum 50,000 sq. ft. of paved parking/loading/driveway area. 
Asphalt to be minimum 4” thickness, supported with base to allow heavy trucks
and loaders.

4.               Site Plan Approval, Use and Building Permits, Completion

A.           Landlord agrees to proceed with due diligence to obtain site plan
approval, and to obtain a use permit and approved building plans pursuant to the
above referenced specifications.

 

--------------------------------------------------------------------------------


 

Tenant agrees to cooperate with Landlord in this process.

B.             Landlord anticipates filing for site plan approval with Town of
Brookhaven in January, 1998, and obtaining use and building permit approval from
Town of Brookhaven by June, 1998.  Landlord agrees to use best efforts to obtain
these approvals as quickly as possible.  In the event that Landlord is unable to
obtain use and building permits on or before October 1, 1998, despite due
diligence and use of best efforts, then either Landlord or Tenant may elect to
cancel this Lease, upon written notice to the other party after October 1, 1998.

C.             Landlord agrees to complete construction of the building and site
improvements (so that Tenant may legally occupy the Premises and begin vehicle
storage) within nine (9) months from the date of receipt of the building
permit.  Except that, the completion date shall be extended for any day of delay
caused by any of the following:

i)                       Adverse weather conditions that result in an unsafe
working environment or which make it impossible for any work to continue as
determined by Derek Schleede, Ocean Rich Distributors, 1681 Montauke Hwy,
Bellport, NY  11713, phone number (516) 286-3190.

ii)                         A work stoppage caused by a union labor dispute,
unless such dispute was the result of some act or omission of the Landlord;

iii)                      An Act of God;

iv)                     War;

v)                        Or any causes beyond Landlord’s control.

No other causes of delayed completion shall relieve the Landlord from the
obligation to complete the work as provided herein.

D.            The Landlord and Tenant agree that in the event Landlord has not
substantially completed construction of the building and site improvements so
that Tenant may legally occupy the Premises and begin vehicle storage in the
time period set forth in 4.C., above, Tenant may, upon 10 days written notice to
Landlord, (a) accept the Premises in their as-is condition at the expiration of
the time period set forth in 4.C., above, with the Lease commencing on such date
and/or (b) assume responsibility and control over the completion of the
project.  In such event, Tenant shall act in a reasonable and diligent manner to
complete the project as quickly as possible, at which time this Lease shall
commence.  Tenant shall be authorized to expend only such funds as are
reasonably necessary to complete construction in

--------------------------------------------------------------------------------


 

accordance with plans and specifications approved by Landlord and Tenant.  Any
such funds expended by Tenant shall be subject to reimbursement by Landlord
within 15 days of Landlord’s receipt of a statement detailing such expenses,
accompanied by paid invoices.  In the event Landlord fails to reimburse Tenant
in a timely manner, such sum shall be a credit toward rent under the Lease or
under the option to purchase set forth in the Lease.

5.               Lease Pre-Paid Rent and Security Deposit

A.           Upon execution of this Lease, Tenant shall deposit with Landlord
the sum of $152,000, representing $76,000 in pre-paid rent, and $76,000 as a
security deposit (hereinafter collectively “the Deposits”).  As an exception to
Article 5 of this Lease, Tenant consents to Landlord’s use of the Deposits to
defray Landlord’s costs associated with negotiation of this Lease and planning
and development of the Premises.  Within 60 days of commencement of the Lease,
Landlord shall comply with Article 5 of this Lease.  Concurrent with Landlord’s
compliance with Article 5 of this Lease, Tenant shall cause to be released its
security interest in the Premises.

B.             Until Landlord complies with Article 5, Landlord shall grant
Tenant a security interest in the form of a first deed of trust recorded against
Landlord’s ownership interest in an approximately 32 acre portion of the
Premises.  The security interest shall secure repayment of $152,000, plus
interest at the rate of 8% per annum, in the event Landlord is unable to deliver
the Premises to Tenant.  Interest shall accrue and shall be a credit toward
Tenant’s first lease payment after the commencement of this Lease.

C.             The first deed of trust in favor of Tenant shall provide that the
Landlord may subordinate the interest to a lender providing
acquisition/construction financing for the acquisition of and construction of
improvements on the Premises.  The amount of said financing to which Tenant’s
deed of trust shall be subordinated shall not exceed 90% of the value of the
Premises land and improvements to be constructed.

6.               The terms of the correspondence dated October 28, 1997, and
December 19, 1997, and attached hereto as Exhibit C, are incorporated herein by
the reference.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 


OTHER SPECIFICATIONS

 

--------------------------------------------------------------------------------


 

[MEMORANDUM OF COPART CORPORATION HEADQUARTERS]

 

To:

Lawrence J. Holt

 

 

From:

Paul A. Styer

 

Senior Vice President

 

General Counsel

 

 

Date:

December 19, 1997

 

 

Re:

Brookhaven Property Lease

 

Zoning and Use Issues

 

Dear Larry,

I am in receipt of your fax dated 12/17/97, which includes correspondence dated
March 27 and April 2, 1997 from the town of Brookhaven to Robert Gomes. I have
been previously provided a copy of the April 2 correspondence and have raised
the following concerns already:

1.

 

Although the cover letter says that an “salvage” auction is a permitted use, the
covenants and restrictions prohibit storage of “junk” motor vehicles on the
subject premises. What is the practical difference between “salvage” and “junk”
motor vehicles?

 

 

 

2.

 

The covenants and restrictions indicate that 30% of the site shall remain
natural vegetation and there shall be a 100-ft. front buffer. Copart anticipated
obtaining 40 useable acres for the office, storage and parking areas. We do not
expect that 30% of our lease site will be in natural vegetation.

 

 

 

3.

 

We have previously discussed the issue of draining fluids and washing vehicles
on the subject premises. The cover letter indicates that the operations are
subject to environmental and health approval. The covenants and restrictions
further indicate that washing and cleaning shall only take place in a designated
location to be approved in the Town of Brookhaven at the time of site plan
review. A small percentage of vehicles sold at Copart auctions are washed prior
to sale. The washing involves rinsing with water and use of a biodegradable
soap. Exteriors only are washed. Washing and cleaning of vehicles must be
approved by the Town in the sale area set forth on the fax received by you from
Willis Johnson. We understand that it is up to the Town to approve the location.

 

--------------------------------------------------------------------------------


 

[MEMORANDUM OF COPART CORPORATION HEADQUARTERS]

 

October 28, 1997

 

Lawrence J. Holt, Esq.

Cedar, Strauss & Holt, P.C.

Attorneys at Law

910 Middle Country Road

P.O. Box 2100

Selden, NY 11784-0614

 

Re:

Long Island Salvage Vehicle Auction Facility Lease

 

Dear Larry:

This letter will confirm that I am sending five (5) execution copies of the
enclosed lease to Robert Paul Gomes in Pittsburgh, Pennsylvania. In understand
that Robert Paul Gomes will forward the documents to Robert Gomes for signature
and that thereafter, the documents will be returned to me for signature by
Copart of Connecticut, Inc.

While the documents are circulating for signature, I will arrange for a wire
transfer of $152,000 to your client trust account. Please provide me with
written wire transfer instructions. Additionally, you have indicated that you
will forward to me a copy of the title report for the thirty-two (32) acres,
which will confirm that Robert Paul Gomes and Robert Gomes are the owners of the
subject property.

As we discussed, I will forward the signed leases for you to hold in escrow
until such time as Mr. Gomes has a signed contract for the adjoining real
property. You also let me know that the site plan for the new salvage pool will
reflect a site configuration as set forth in the May 24, 1997 site plan. We have
also agreed that you will provide an accounting for use of the $152,000 on a
monthly basis, without the necessity of disclosing any fees payable to you or
Cedar, Strauss & Holt. I assure you that our intention regarding this matter is
not to unnecessarily burden you, but only to provide Copart with a confirmation
that the funds are being used for the negotiation of this transaction and
development of the subject property. Based on the dealings that you and I have
had in negotiating this transaction, I do not anticipate any difficulty in you
and I being comfortable on this accounting arrangement.

The final issue which must be completed prior to distribution of any funds is
the recordation of a first deed of trust or mortgage in favor of Copart of
Connecticut, Inc. regarding security for the $152,000.

 

--------------------------------------------------------------------------------


 

Please contact me if there are any other issues which I have failed to discuss
in this letter. Otherwise I look forward to working with you on finalization of
the last remaining details. Thank you once again for all of your work in getting
to this point.

 

Very truly yours,

 

/s/ Paul A. Styer

 

Paul A. Styer
Senior Vice President
General Counsel

PAS/sm

cc:

Robert Paul Gomes w/5 execution copies

 

Willis J. Johnson, Chief Executive Officer

 

Steven Powers, Regional Manager

 

Michael Ferrigno, General Manager

 

--------------------------------------------------------------------------------



 


 


REVISED FIRST ADDENDUM TO GENERAL LEASE

 

 

                This First Addendum to General Lease is made to that certain
General Lease dated December 29, 1997, between Robert Arthur Gomes and Robert
Paul Gomes, Landlord, and Copart of Connecticut, Inc., Tenant, for the therein
described Premises located in the Town of Brookhaven, New York, and is effective
as of the date of the General Lease.

 

1.01.        Landlord and Tenant agree to amend Article 3.1 Term as follows:

 

3.1  Term.  The term of this Lease shall continue during the lease term
specified in Article 1 hereof, unless sooner terminated as hereinafter provided
in the Lease.  The commencement date set forth in Article 1 is an estimate, and
the commencement date and term dates shall be adjusted to reflect the date which
is the earlier of (i) the date when Tenant occupies the building described
herein and begins storing vehicles on the Premises, or (ii) the date when
Landlord and Tenant agree that the Premises improvements being constructed by
Landlord are sufficiently completed so that Tenant may occupy the Premises and
effectively operate its business.  Landlord and Tenant acknowledge that this
date will most likely occur before Landlord has obtained a Certificate of
Occupancy for the building from the Town of Brookhaven.

 

                In the event that Landlord has not obtained a Certificate of
Occupancy for the building on the Premises from the Town of Brookhaven on or
before the commencement date, Landlord covenants to obtain said Certificate of
Occupancy on or before the earlier of six (6) months after the commencement
date, or January 1, 2000.  Landlord agrees that if they fail to obtain the
Certificate of Occupancy in a timely manner (with time being of the essence),
Tenant may elect to either:

 

a)              Cause the completion/satisfaction of any and all
construction/conditions necessary to obtain a Certificate of Occupancy from the
Town of Brookhaven, and deduct the reasonable costs and expenses thereof from
the rent; or

 

b)             only after employing all diligent, reasonable and good faith
efforts to obtain the Certificate of Occupancy, declare the General Lease
cancelled, after which Tenant shall have up to ninety (90) days to vacate the
Premises, and shall be entitled to a full refund of any and all security
deposits and/or pre-paid rent.

 

Landlord agrees to indemnify, defend and hold Tenant harmless of and from any
and all liability arising out of any governmental actions threatened or
commenced as a result of Tenant’s occupancy of the Premises without a
Certificate of Occupancy,

 

 

 

--------------------------------------------------------------------------------


 

including reasonable attorneys fees incurred in defense of an action to fine
and/or compel the vacating of the Premises.

 

1.02.        Paragraph 5 of Exhibit B Specifications is hereby amended to
reflect that Tenant shall deposit with Landlord the sum of $76,000, representing
the General Lease security deposit.  The references in Paragraph 5 of Exhibit B
Specifications to $152,000 are amended to indicate the sum of $76,000.  Landlord
shall be entitled to use the $76,000 deposit for payment of professional fees
(legal, architectural, engineering) related to negotiation of the General Lease
and development of the Premises, subject to compliance with the terms and
conditions set forth in Paragraph 5 of Exhibit B Specifications.

 

                All other terms and provisions of the General Lease shall remain
in full force and effect.

 

                IN WITNESS WHEREOF, Landlord and Tenant have executed this First
Addendum to General Lease as of the date first above written.

 

 

LANDLORD

 

TENANT

 

 

 

 

 

COPART OF CONNECTICUT, INC.

 

 

 

 

/s/ Robert Arthur Gomes

 

By

/s/ Paul A. Styer

Robert Arthur Gomes

 

 

Paul A. Styer, Secretary

 

 

 

 

/s/ Robert Paul Gomes

 

 

 

Robert Paul Gomes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 


REVISED SECOND ADDENDUM TO GENERAL LEASE

 

This Second Addendum to General Lease is made to that General Lease dated
December 29, 1997 between Robert Arthur Gomes and Robert Paul Gomes, Landlord,
and Copart of Connecticut, Inc., Tenant, for therein described premises located
in the Town of Brookhaven, New York, and is effective as of April 21, 1999.

 

1.             Paragraph 18.21(A) is hereby amended to provide that Tenant shall
have the right to exercise the option to purchase the Premises at any time after
the 5th anniversary of the commencement date of the Lease, provided Tenant is
not in material default.

 

2.             Paragraph 18.22(2) & 18.22(3) are hereby deemed deleted, as of
this effective date, on the basis of their fulfillment.

 

3.             Exhibit “A”, the legal description contained in the original
General Lease, is hereby amended by deleting the Exhibit “A” annexed to the
original General Lease dated December 29, 1997, and in its place and stead,
inserting the following, see Schedule “B” and Schedule “C” annexed hereto and
made a part hereof.

 

4.             Exhibit “B” to the General Lease is hereby amended to the extent
that Item 4(B) and Item 6 are deleted.

 

5.             Paragraph 18.22(4) is hereby superceded by the agreement of the
parties to execute and deliver the Non-Disturbance Attornment and Subordination
Agreement annexed hereto as Exhibit “1”.

 

6.             Lease Right of First Refusal.  Tenant shall have the right,
during the term of this Lease or any extension thereof, to lease twenty (20)
acres (in 10 acre increments) contiguous to the Premises designated on Schedules
“D” and “E” if Landlord receives from a third party an acceptable bona fide
offer to lease all or a portion thereof.  Landlord shall provide Tenant with a
Notice of Lease setting forth the exact and complete terms of the lease proposed
by the third party.  For a period of thirty (30) days after receipt by Tenant of
the Notice of Lease, Tenant shall have the right to give written notice to
Landlord of Tenant’s exercise of its right to lease that portion of the real
property described in Schedule “D” and/or “E” described in the Notice of Lease
on the same terms, price and conditions set forth in the Notice of Lease.  If
Tenant does not give Landlord such written notice within said 30-day period, it
shall be conclusively presumed that Tenant has elected not to exercise its right
hereunder, and Landlord may lease that portion of the real property described in
the Notice of Lease.  If Tenant gives Landlord notice within said period and
then fails to complete the lease on the same terms, price and conditions set
forth in the Notice of Lease, Tenant shall be liable to Landlord for all damages
to Landlord proximately caused by Tenant’s failure to lease the Premises, and
Tenant’s rights under this paragraph shall be extinguished forever.

 

7.             Option to Lease Expansion Property.  Provided Tenant is not then
in default under this General Lease, and provided that Landlord has not leased
the real property described in Schedule “D” and “E”, or as to any portion
thereof that Landlord has not leased, Tenant shall have the option to lease
first the real property described in Schedule “D”, and thereafter the real
property described in Schedule “E”, at the rate of $700 per acre per month, upon
30 days written notice to Landlord.

 

                Prior to and/or after exercise by Tenant of one or both options
to lease additional property, Landlord agrees to cooperate fully with Tenant in
obtaining all necessary approvals for use and development of the property from
all applicable governmental agencies, including signing applications or other
necessary documentation.  Landlord shall not be required to expend any

 

--------------------------------------------------------------------------------


 

money in cooperating with Tenant in obtaining said approvals.  Tenant shall be
responsible for all costs associated with obtaining approvals for use and costs
associated with development of the real property for which the option is
exercised.  Tenant’s obligation to pay rent for the option property shall
commence 45 days after receipt of all appropriate governmental approvals for
Tenant’s site plan for the option property (including obtaining permits for
grading, drainage and fence construction, if required) to expand its existing
use of the Premises.  Until such time as Tenant receives all appropriate
governmental approvals to expand its existing use of the Premises, Landlord may
provide Tenant with a Notice of Lease as described in Paragraph 6, above.  In
such case, if Tenant has not received all appropriate governmental approvals or
exercised its right to lease the real property described in the Notice of Lease
within 30 days after receiving the Notice of Lease, Tenant’s option shall be
cancelled as to that real property described in the Notice of Lease.

 

                For example, assume Tenant provides Landlord with notice of
exercise of its option to lease the property described in Schedule “D” on April
1, 2000.  Additionally, assume that Tenant obtains all appropriate governmental
approvals on July 1, 2000.  Rent will be due and payable from Tenant to Landlord
for the option property commencing September 14, 2000.  However, if Tenant were
to obtain all appropriate governmental approvals on April 15, 2000, rent will be
due and payable commencing June 1, 2000.

 

                Lease of option property shall be on the same terms and
conditions as provided in this General Lease, except as to the additional rent
per acre, and shall run until the end of the then current General Lease term
together with any time extension options properly exercised.  The additional
rent shall be subject to all of the CPI adjustments set forth in the General
Lease (whether Tenant has exercised its lease expansion option(s) at the time
the CPI adjustment(s) occur), and the option to purchase granted to Tenant shall
extent to the option property for which the option is exercised.

 

                Landlord and Tenant agree to execute an addendum reflecting the
dates for commencement of the lease for the option property, and the date for
commencement of Tenant’s obligation to pay additional rent, which shall be the
date which is 45 days after receipt of all appropriate governmental approvals
for Tenant to expand its existing use of the Premises.

 

8.             It is acknowledged, between the parties, that a closing is
imminent, whereby the 31 acres parcel presently owned by the landlord will be
conveyed to Long Island Auto Realty, LLC, and the adjoining approximately 58
acre parcel to the west presently owned by Asco Land Company will be acquired by
the aforesaid Long Island Auto Realty, LLC, all simultaneous with a mortgage to
be executed by Long Island Auto Realty, LLC in favor of State Bank of Long
Island.  Accordingly, concurrent with the purchase of the two parcels by Long
Island Auto Realty, LLC, the Landlord shall execute and serve upon the Tenant an
Assignment pursuant to the terms of Paragraph 18.5 if the General Lease, in the
form of the specimen attached hereto as Schedule 2.

 

 

 

 

Copart of Connecticut, Inc

 

 

 

/s/ Robert A. Gomes

 

/s/ Paul A. Styer

Robert A. Gomes

 

By:  Paul A. Styer, Secretary

 

 

 

 

 

 

 

 

Long Island Realty, LLC

 

 

 

/s/ Robert P. Gomes

 

/s/ Robert A. Gomes

Robert P. Gomes

 

By:  Robert A. Gomes

 

 

 

 

--------------------------------------------------------------------------------


 


THIRD ADDENDUM TO GENERAL LEASE

 

 

This Third Addendum to General Lease is dated December 28, 1999, is made to that
General Lease dated December 27, 1997 between Long Island Auto Realty LLC,
Landlord by assignment from Robert A. Gomes and Robert P. Gomes, and Copart of
Connecticut, Inc., Tenant for therein described premises located in the town of
Brookhaven, New York.  Said original General Lease has been previously amended
by the Revised First Addendum to General Lease, and Revised Second Addendum to
General Lease, copies of which are attached hereto as Exhibits “A” and “B”,
respectively.

 

1.               The commencement date of the Lease shall be December 29, 1999.

 

2.               Tenant shall pay the sum of $76,000 to Landlord upon execution
hereof, which sum represents payment of rent for the month of January 2000
($38,000), and payment of $38,000 to be applied to the last month’s rent payment
under the Lease, and the sum of $3,677, representing the pro-rated rent due for
December, 1999.  Tenant’s next payment of rent shall be due February 1, 2000.

 

3.               Landlord acknowledges responsibility to complete the following
items:

a.                                       Finish rock in yard and roll out.

b.                                      Installation of handicapped parking
signs.

c.                                       Installation of handicapped sink
fixture in outside-access bathroom.

d.                                      Complete parking lot striping.

 

4.               Tenant acknowledges responsibility to complete the following
items:

a.                                       Front gate and gate operator (Tenant
entitled to $5,000 credit from Landlord)

b.                                      Installation of Knox boxes for emergency
entrance.

c.                                       Installation of fire alarm system, if
required for final C.O. (Tenant entitled to $4,470 credit from Landlord, if
installation required for final C.O.).

 

Tenant agrees that the Landlord’s indemnification obligations contained in the
Revised First Addendum to General Lease (attached hereto as Exhibit “A”) shall
not apply in the event that Tenant fails to complete any of the above items in
this Paragraph 4 in accordance with all applicable laws, regulations and other
requirements of any government or quasi-governmental authority including,
without limitation, the Town of Brookhaven.

 

5.               Except for items set forth in 3 above, Tenant has inspected the
facility and accepts same as in full compliance with the specifications of
construction set forth in the lease.

 

--------------------------------------------------------------------------------


 

6.               The parties agree to cooperate in good faith and to identify
and resolve any outstanding issues involving change orders and any additional
moneys owned to Landlord for work completed at Tenant’s request within thirty
(30) days.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Addendum to
General Lease effective as of the date first above written.

 

 

LONG ISLAND AUTO REALTY LLC

 

 

 

 

 

 

By

/s/ Robert A. Gomes

 

 

 

Robert A. Gomes

 

 

 

Manager

 

 

 

 

 

 

COPART OF CONNECTICUT, INC.

 

 

 

 

 

 

By

/s/ Paul A. Styer

 

 

 

Paul A. Styer, Secretary

 

 

 

--------------------------------------------------------------------------------


 

 


FOURTH ADDENDUM TO GENERAL LEASE

 

 

This Fourth Addendum to General Lease is dated January 8, 2001, is made to that
General Lease dated December 27, 1997 between Long Island Auto Realty LLC,
Landlord by assignment from Robert A. Gomes and Robert P. Gomes, and Copart of
Connecticut, Inc., Tenant for therein described premises located in the town of
Brookhaven, New York.  Said original General Lease has been previously amended
by the Revised First Addendum to General Lease, and Revised Second Addendum to
General Lease (Second Addendum), and a Third Addendum to General Lease.

 

By this Fourth Addendum, the parties hereby agree as follows:

 

1.               Paragraphs 6 and 7 of the Second Addendum are deemed amended to
the following extent: the premises described in Schedule E and otherwise
referred to as the second option property and are hereby removed and otherwise
deleted from the terms of the lease.  The premises described in Schedule D shall
henceforth become the second option property.  In the place and stead of the
premises described as Schedule D, the premises described in the within Schedule
1 hereto shall be the first option property.

 

2.               The Tenant hereby exercises its first option pursuant to
paragraph 7 of the Second Addendum.  As just above stated, this option applies
to the premises described in the annexed Schedule 1.

 

3.               The substitution of the premises described in Schedule 1 hereto
in the place and stead of the premises described in Schedule E of the Second
Addendum and the exercise of the option by Tenant to lease the premises
described in Schedule 1 hereto is subject to the following terms and
conditions.  First, Landlord shall be responsible for securing the abandonment
of the paper roads and lot lines and for the payment of any costs or fees in
connection with that process.  The parties agree to jointly process any and all
applications for site plan approval necessary to join the first option property
with the property presently leased by the Tenant.  As indicated in paragraph 7
of the Second Addendum, Tenant shall pay all other expenses in connection with
the process, except those that relate to the road and lot line abandonment. 
Second, the Landlord will obtain and furnish a non-disturbance agreement
executed by The Bank of Long Island, in substantially the same form and content
as the present and previous agreements, with respect to this option property.

 

4.               The parties agree that the acreage of the parcel described as
Schedule 1 shall be computed by a surveyor or an engineer, and shall include the
road abandonment property.  Rent shall be payable according to the amount of
acreage computed at the per acre rate set forth in paragraph 7 of the Second
Addendum.  The amount of acreage so computed shall be in full satisfaction of
the first option to lease ten acres.

 

--------------------------------------------------------------------------------


 

5.               Rent for the first option property will not commence until the
later of :

 

45 days after receipt of all appropriate governmental approvals for Tenants site
plan for the first option property (including obtaining permits for grading,
drainage and fence construction, if such permits are required) to expand its
existing use of the Premises; or

 

Landlord securing the abandonment of the paper roads and lot lines.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Addendum to
General Lease effective as of the date first above written.

 

 

LONG ISLAND AUTO REALTY LLC

 

 

 

 

 

 

By

/s/ Robert A. Gomes

 

 

 

Robert A. Gomes

 

 

 

Manager

 

 

 

 

 

 

COPART OF CONNECTICUT, INC.

 

 

 

 

 

 

By

/s/ Paul A. Styer

 

 

 

Paul A. Styer, Secretary

 

 

 

--------------------------------------------------------------------------------


 

 


FIFTH ADDENDUM TO GENERAL LEASE

 

 

This Fifth Addendum to General Lease is dated January 19, 2002, is made to that
General Lease dated December 27, 1997 between Long Island Auto Realty LLC,
Landlord by assignment from Robert A. Gomes and Robert P. Gomes, and Copart of
Connecticut, Inc., Tenant for therein described Property located in the town of
Brookhaven, New York.  Said original General Lease has been previously amended
by the Revised First Addendum to General Lease, and Revised Second Addendum to
General Lease (Second Addendum), a Third Addendum to General Lease, and a Fourth
Addendum to General Lease.

 

By this Fifth Addendum, the parties hereby agree as follows:

 

1.               The Property is amended to include the real property depicted
on Exhibit A, attached hereto and incorporated herein by this reference
(Additional Property).

 

2.               The rent commencement date for the Additional Property is
January 19, 2002.

 

3.               Tenant shall pay additional rent of $16,100 per month for the
Additional Property.

 

4.               The term for the Lease on the Additional Property shall run
concurrent with the term of the General Lease, including options and renewals as
provided in the General Lease.

 

5.               Tenant shall have the option to purchase the Additional
Property on the same terms and conditions as set forth in the General Lease for
the leased Property.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Addendum to
General Lease effective as of the date first above written.

 

 

LONG ISLAND AUTO REALTY LLC

 

 

 

 

 

 

By

/s/ Robert A. Gomes

 

 

 

Robert A. Gomes

 

 

 

Manager

 

 

 

 

 

 

COPART OF CONNECTICUT, INC.

 

 

 

 

 

 

By

/s/ Paul A. Styer

 

 

 

Paul A. Styer, Secretary

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

